I vote for affirmance, but in so doing I do not wish to be understood as holding that the appellant might not be entitled to the deduction of such taxes as it has paid upon tangible property actually employed in its passenger traffic on that portion of its road to which this suit *Page 97 
relates. There is no exception, however, which raises this question on the present appeal, so as to permit us to decide it now.
VANN, WERNER and CHASE, JJ., concur with GRAY, J.; CULLEN, Ch. J., concurs with GRAY J., without, however, expressing any opinion as to the taxes, if the question were raised; WILLARD BARTLETT, J., concurs in result in memorandum, with whom HAIGHT, J., concurs.
Judgment affirmed, with costs.